The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 7, 9, 11 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 4, claim 1 requires the UV oxidation module to have a quartz microfluidic chip so that it is not clear if the limitation of claim 4 is attempting to redefine the UV oxidation module of claim 1 or if applicant is attempting to require a second UV oxidation module.  For examination purposes claim 4 will be treated as an attempt to redefine the UV oxidation module of claim 1 because 2 UV oxidation modules would be new matter.  With respect to application of art, claims with this problem will be included in the rejection and treated as an obvious structural variant of the microfluidic chip requirement.  Claims 7 and 9 depend from claim 4 and therefore have the same problem.  With respect to claim 11, it is dependent from a cancelled claim but would be properly dependent from claim 1.  For examination purposes, claim 11 will be treated as dependent from claim 1.  With respect to claim 17, “the spiral quartz tube flow path” does not have antecedent basis in claim 5.  It would have antecedent basis if it were dependent from claim 4.  However, if that were the case, claim 17 would be a duplicate of claim 9.  For examination purposes, claim 17 will be treated as dependent from claim 4 for the antecedent basis issue and will be treated as a duplicate of claim 9.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 4, 7, 9 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation requiring a spiral quartz tube flow path is outside of the scope of claim 1 which requires a quartz microfluidic chip provided with an S-shaped microfluidic channel.  As noted above, claims 7, 9, and 17 have a similar problem or are dependent from claim 4 so that they have the problem of claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Kodamatani and further in view of Winkler (US 4,935, 522, newly cited and applied) or Thomas (US 6,444,474, newly cited and applied) and finally in view of Bodenstein (US 4,752,401, newly cited and applied), Zucholl (US 5,628,895, newly cited and applied), Souza (US 5,817,231, newly cited and applied), Pearcey (US 6,342,188, newly cited and applied), Kaiser (US 2002/0096648, newly cited and applied), Abe (US 2004/0045886, newly cited and applied), Saito (US 6,734,021, newly cited and applied) or Engelhard (US 2008/0008632, newly cited and applied).  In the paper Huber teaches the characterization of aquatic humic and non-humic matter with size-exclusion chromatography connected to an organic nitrogen detector through a UV oxidation device.  Figure 1 shows a schematic of the device.  Section 2.1 teaches that the chromatographic column is a weak cation exchange column on polymethacrylate basis.  The first detector after chromatographic separation is non-destructive, fixed wavelength UV-detection.  The column is bypassed with a restricted flow to obtain a DOC value at the dead volume time of each chromatographic run.  For nitrogen detection a side stream is diverted after the UVD with a restricted flow rate 0.1 mL/min for nitrogen analysis.  Section 2.2 give a more detailed explanation of the organic nitrogen detector.  It includes a UV oxidation module (a helical, fused silica capillary of about 4 m length and 1 mm inner diameter which is fused into the electric discharge arc of a low pressure mercury lamp emitting at 185 nm and 254 nm) combined with a nitrate detection system (a UV detector). In this UV-reactor, organic carbon (OC) is converted  to carbonic acid (which remains unstripped in the aqueous phase) while organically bound nitrogen (e.g. bound to humic substances or biopolymers) and inorganically bound nitrogen (ammonium, nitrite and urea) is converted to nitrate while primary nitrate remains unaltered.  Nitrate absorbs strongly in the deep UV-range.  This property was used to quantify nitrate in a UV-detector at 220 nm.  Section 2.1 teaches the use of potassium nitrate for calibration purposes.  The final paragraph of section 2.1 teaches that for data acquisition and data processing, a customized software program was used.  Huber does not teach a control system per se, a quartz microfluidic chip with S-shaped microfluidic channel as part of the UV oxidation module, a leakage monitoring module, a UV light intensity monitoring module or a vacuum negative pressure module.  
In the paper Kodamatani teaches a method for measuring nitrogen compounds with chromatography and online UV irradiation in a photochemical reactor.  Figure 1 teaches a data-processor connected to the photomultiplier.  Section 2.2 teaches that the photochemical reactor consisted  of a low-pressure mercury lamp and a reaction coil in a plastic box covered with an aluminum tape.  
In the patent Winkler teaches methods and apparatus for determining organic carbon in aqueous solution.  The method includes subjecting the aqueous solution to electrolysis, for generating oxygen from water, and simultaneously to ultraviolet radiation, for oxidation of substantially all organic carbon therein to carbon dioxide.  This is subsequently followed by measuring said carbon dioxide and relating the value to the concentration of organic carbon in said aqueous solution.  Column 3 lines 6-26 teach that in many processes, such as: sewage treating; food processing; chemical manufacture; etc., as well as in processes for recycling water from human body wastes for subsequent human consumption (as in a space vehicle), aqueous streams containing relatively small amounts of organic compounds in solution are generated.  For a variety of reasons such as pollution control, human health, process control, etc., it is desirable to monitor the organic content of said aqueous streams, such that appropriate control measures may be undertaken.  Determination of organic carbon content of such aqueous streams is commonly made by oxidizing, with oxygen, such organic carbon to carbon dioxide; detection of the amount of such carbon dioxide, either in solution or as a gas stripped from said aqueous solution; and subsequently determining organic carbon content of said aqueous solution from the detected amount of carbon dioxide.  Figure 1 shows an oxidation cell (100) having a source of ultraviolet radiation (101).  Adjacent said source 101 are first and second transparent quartz plates (102, 117), having a first face (103) and a second face (104) defining a labyrinthine flow channel (105, a microfluidic chip having an S-shaped microchannel).  Elements of said oxidation cell are held in association by clamping means (130).  Figure 2 shows an embodiment of the ultraviolet radiation source in plane view.  The ultraviolet radiation source comprises a transparent gas discharge tube (200) having electrical connections for connection to an appropriate electrical power supply.  The gas discharge tube may be any known radiator of ultraviolet radiation, such as a mercury vapor discharge tube.  Figure 3, shows quartz plate 102 in plane view with the second face 104 uppermost and is also typical for second quartz plate 117.  
In the patent Thomas teaches devices for the measurement of total organic carbon content in water samples.  The device has a microfluidic sample cell with a sample channel for receiving a water sample wherein the water sample can be irradiated with UV radiation to oxidize organics to CO2.  The sample channel is sufficiently thin in the region irradiated to allow very rapid substantial mineralization of the organics in the sample.  A photocatalyst, such as TiO2 or platinized TiO2 can be employed to speed sample oxidation.  Substantial mineralization of a sample can be achieved in less than about 30 seconds, significantly decreasing the time required for making a TOC measurement.  CO2 generated by sample oxidation can be detected and/or quantitated by various methods, particularly by conductivity measurements or by infrared methods.  The last paragraph of column 6 defines "microfluidic" with regard to the terms sample cell and TOC device as a TOC device having a sample cell containing a sample channel, sample cavity or sample volume, in which one of the dimensions of at least a portion of the sample channel, cavity or volume is smaller than about 150 µm.  More specifically, sample cells include sample channels (cavities or volumes) that are less than about 150 µm thick within the portion of the channel in which the sample is subjected to irradiation to mineralize organics to CO2.  The sample being irradiated is thereby confined to a relatively thin layer, preferably perpendicular to the direction of the irradiating light and whose thickness is preferably less than about 150 µm, to facilitate rapid oxidation and mineralization of organics in the water sample.  The second paragraph of column 7 teaches mineralization times of 30 seconds or less and preferably in 10 seconds or less and more preferably in 2 seconds or less.  Figure 1A is a schematic representation of a TOC device with a microfluidic sample cell (2). The sample cell is held within a holder (4) that is furnished with fluid connectors, an inlet (5) and an outlet (6) for introduction and exit, respectively, of a sample.  UV source 8 is positioned and held in the holder adjacent the sample cell to irradiate at least a portion of a sample channel (20) (FIG. 1B) in the sample cell. Power supply 14 provides power to the UV source. The sample cell is sealed within the sample holder, the UV source is introduced into the holder and a seal is formed between the source and the holder forming a sealed space or gap (9) between the cell and the UV source.  Figures 1D and 1E are schematics of other microfluidic sample cells in which the sample is configured for flow cell operation in a continuous flow microfluidic sample cell.  Sample cell 52 of figure 1D is formed from a top and a bottom substrate (55 and 56, respectively) the planar faces of which are bonded together.  Two shaped cavities 53 and 54 are formed in the bottom substrate, by micromachining and/or etching processes.  These cavities form two sample channels when the sample cell is formed.  Each channel has an inlet (50a and 50b) and an outlet (51a and 51b) hole at either end of their respective channels for sample transport.  These holes can be micromachined or etched into the bottom substrate. The channel, with its inlet and outlet provide a sample flow path through the sample cell.  The channels are illustrated as having a circuitous or meandering path (e.g., not a straight-line path or an S-shaped path).  One of the sample channels can be used as a control channel and the other can be used as a measurement channel, for example.  The top substrate 55 is at least partially transparent to UV irradiation. Preferably, a UV shield 57 is provided to prevent irradiation of the control channel, channel 54.  Sample channel 53 is the measurement channel which is irradiated.  This sample measurement channel (53) is optionally provided with a photocatalyst element (26) which is illustrated as a layer in the measurement channel on the inner surface of the bottom substrate.  A pair of conductivity electrodes (28a, 30a) is positioned in the measurement sample channel near the outlet hole (51b).  A second pair of interdigital conductivity electrodes (not shown) is positioned in the control channel near the outlet (51a).  One or two resistive temperature sensors 32 are also provided in the cell in the sample and control channel in close proximity to the conductivity electrodes.  The flow cell of can be made by anodic bonding of a fused silica (quartz) top substrate to a micromachined bottom silicon substrate. Figure 1E shows a microfluidic flow cell having a shaped cavity 66 formed in the bottom substrate forming two fluid channels 43a and 43b with a shared inlet hole 50 at the inlet end of the channels and two outlet holes (51a and 51b, one for each channel) at the outlet end of the channels for sample transport.  In a flow cell configuration for conductivity measurement of TOC, sample is introduced into each flow path of the sample cells at a selected flow rate.  The sample in the measurement channel is irradiated to mineralize the organics therein to CO2 as the sample flows through the cell. The sample in the control path is not irradiated.  The flow rate is adjusted preferably to insure substantially complete mineralization of the measurement sample before it reaches the conductivity electrodes.  Column 12, lines 29-41 teach that the substrates employed for microfluidic sample cells of this invention are fused silica plates (quartz plates) or silicon wafers.  Fused silica materials offer superior transmittance down into the far UV.  Over 92% of incident UV energy is transmitted by fused silica over wavelengths ranging between 170 to 400 nm.  The sample channel in the sample cell is preferably formed between two substrates.  The sample channel is preferably formed by etching or micromachining a cavity or cavities on the inner face of the substrates.  This method is particularly useful for preparation of very thin cavities.  The first paragraph of column 14 teaches that UV sources are generally preferred.  The term UV is used generically to encompass both far and near UV light.  Far UV, wavelengths from about 180 to 260 nm, are preferred for decomposition of organics in the absence of photocatalysts.  UV sources are also generally preferred for use with photocatalysts. However, the preferred wavelengths for use with a given photocatalyst depends upon the bandgap of the catalyst.  A UV source for general use in the devices of this invention preferably produces intense continuous radiation at wavelengths less than about 400 nm.  It is appreciated in the art that such sources may vary in intensity as a function of wavelength over this region.  The UV source is preferably selected to provide radiation at wavelengths that effect most efficient oxidation of organic carbon in the samples.  This choice will depend, at least in part, upon whether or not a photocatalyst is present, the nature of the photocatalyst and the bandgap energy of the photocatalyst.  The UV source or other light source is preferably positioned adjacent the top substrate as close to the substrate and cell as possible to enhance light intensity at the sample, but allowing sufficient spacing to avoid overheating of the source or damage to the sample cell or holder.  The UV source and the sample cell may be cooled or temperature controlled using a feedback mechanism coupled, for example to a thermoelectric heater/cooler.  
In the patent Bodenstein teaches a method and apparatus are disclosed for treating water, either potable water or a recirculated body of water, in which the water flows through a passage around and in direct contact with the surface of the germicidal ultraviolet lamp (for example at about 253 nm) and in direct contact with at least one ozone producing ultraviolet lamp (for example at about 180 nm), whereby dissolved oxygen in the water is directly converted into ozone dispersed in said flowing water.  Figures 2-4 show the UV lamp (36) as a tubular lamp extending within the entire length of the cylindrical body portion (30) and protruding at each end thereof through the respective end walls (34).  The lamp 36 is of the low-pressure gas-discharge type adapted to produce radiation which lies predominantly in the ultraviolet region of the electromagnetic spectrum.  The lamp has the construction similar to a conventional fluorescent tube, although it will be appreciated that it need not have a fluorescent coating.  The lamp 36 and the body portion 30 define between them a flow passage 48 of generally annular cross-section.  It will be appreciated that the casing and the seal parts, which are exposed to radiation from the UV lamp, are of appropriate materials which will not degrade under prolonged UV irradiation.  The paragraph bridging columns 7-8 teaches that a threaded hole 134 is provided on the right hand side at the center of chamber 130 to receive an ultraviolet light sensor to detect ultraviolet light output intensity from the UV lamps.  Column 8, lines 25-36 teach that commercially available ultraviolet lamps are utilized.  The germicidal ultraviolet tube produces ultraviolet radiation at approximately 253.7 nm.  The lamp to produce ozone emits ultraviolet light at approximately 180 nm and at 253.7 nm.  Column 10, lines 33-53 teach that the intensity of UV emitted by the lamps is measured by an ultraviolet sensor UVDET1.  As the lamps age or dirt or particulate buildup increases on the lamp surfaces, UV output will decrease, thus the voltage output on UVDET1, will decrease.   
In the patent Zucholl teaches processes and machines for the treatment of drinking water, preferably in the domestic sector.  With these processes and machines, undesirable constituents, for example organic and inorganic substances which are harmful to health, can be removed from the drinking water or microbial contaminations reduced.  For this purpose, technologies such as sterilization by means of UV light are applied.  Column 6, lines 26-41 teach that the treated water is sterilized by irradiating the water with UV light by a UV lamp (13) which is seated in a reflector housing (14).  The reflector housing comprises, at least on the inside, a material having high UV reflectivity, in particular aluminum.  The water can be irradiated continuously.  Ageing of the lamp can be measured by a UV sensor (15).  The electronics may then extend the irradiation times and consequently markedly increase the service life of the lamp.  A fault in the UV lamp can be communicated to the user.  The paragraph bridging columns 6-7 teaches that the water to be treated passes through the UV flow-type irradiation reactor 28 for the purpose of sterilization.  Said flow-type irradiation reactor comprises a UV-transparent tube, preferably composed of quartz glass, and is situated, together with a further flow-type irradiation reactor 22, in the reflector housing 14 of the water jug.  The water flows through the water meter 6 and then through a first sensor block 18. Said sensor block contains sensors which determine the physico-chemical water parameters which are of interest here, for example sensors for the temporary hardness, the total hardness, the nitrate content, the sulfate content, the chloride content, the electrical conductivity and the pH.  
In the patent Souza teaches a water purifying apparatus and method.  The device and method including an ultraviolet sterilizing unit to improve and maintain the purity of the water therein.  Column 2, lines 52-62 teach that the dispensing apparatus (20) includes a first water purifying means (24), a second water purifying means (26) and a purified water dispensing means (28) housing within a cabinet having a water tight base (30). The internal temperature of the cabinet is measured by a temperature sensor (32), and under freezing conditions the cabinet temperature is maintained by a cabinet heater (33).  Any water leaking into the base of the cabinet is detected by a base water level switch (34), actuation of which shuts down the apparatus by putting it in its "out-of-order" mode.  Column 5, lines 52-60 teaches that the  U.V. sterilization unit (122) contains an ultraviolet lamp 134, which irradiates a transparent water conduit section 136 with sufficient ultraviolet light to kill substantially all, or nearly all, bacteria, viruses and other microorganisms in the permeate water from tank 92 prior to its being dispensed as the purified water product of the apparatus 20.  The paragraph bridging columns 5-6 teaches that a U.V. light sensor (138), on the opposite side of transparent conduit 136 from the lamp 134, sends a signal over an electrical line 140 to maintain in a closed condition a switch in an alarm module 142.  If the intensity of the U.V. light from the lamp 134 falls below a predetermined value, this normally closed switch opens and causes alarm module 142 to actuate a relay interlock, which shuts down the system by stopping the pumping of permeate to the tank 92 by the pump 70 and places the apparatus 20 in its out-of-order mode.  The relay interlock remains active until the intensity of the U.V. light is increased to a preset value, which may require replacement of the U.V. lamp 134.  Figure 2 shows a preferred control means or system (200) for monitoring and operating the components of the water dispensing apparatus and includes a microprocessor 206.  A microprocessor inlet/outlet (I/O) board 220 is connected to the microprocessor by a  microprocessor controller board 208.  A plurality of sensor outputs including those from the U.V. light alarm 142 and base overflow switch 34 are periodically monitored as inputs to the I/O board.  
In the patent Pearcey teaches a device including an array of UV lamps which are immersed into a fluid to be treated which is then irradiated as required.  The amount of radiation to which the fluid is exposed is determined by the proximity of the fluid to the lamps, the output wattage of the lamps and the fluid's flow rate past the lamps.  Typically, one or more UV sensors may be employed to monitor the UV output of the lamps and the fluid level is typically controlled, to some extent, downstream of the treatment device by means of level gates or the like.  Column 5, lines 54-64 teach a structure to detect water leakage.  
In the patent publication Kaiser teaches a reactor for irradiating ultraviolet light into a fluid reaction medium (3).  The reactor consists of at least one housing (15) which encloses a tubular cavity, with a radiation source (1) for generating ultraviolet light and an inner tube (2) which, together with the housing (15), forms an irradiation chamber (26) which, in particular, is of annular shape, the irradiation chamber (26) being connected at least with an inlet (13) and an outlet (14) for the reaction medium (3) and is perfused by reaction medium (3) in the longitudinal direction of the tube (2), the irradiation chamber (26) being equipped with means (6, 25) for generating an additional radial flow routing of the reaction medium (3).  Paragraph [0041] teaches that a preferred variant of the reactor includes at least one UV sensor comprising a measuring device for measuring the UV intensity in the irradiation chamber, especially in the top or bottom region of the reactor, e.g. near the inlet and/or the outlet of the reactor.  Paragraphs [0071]-[0073] teach several UV sensors in the system.  UV sensor 30 which directly measures the UV radiation emitted by the UV radiation source 1.  This e.g. allows the UV intensity to be controlled.  A second UV sensor 31 is arranged in the irradiation chamber in order to allow "fouling processes" to be observed in the reactor.  
In the patent publication Abe teaches a UV-assisted advanced-ozonation water treatment system including a water treating tank 1, an ozonic water tank 2, an ozonized gas generator 3, and a UV light source 4 disposed in the water treating tank 1 and having a UV-radiating surface 4a, and an ozonic water jetting device including jetting nozzles 5 for jetting the ozonic water onto the UV-radiating surface of the UV light source.  Paragraph [0064] teaches that a UV power supply 6 and a UV light modulator 7 are connected to the UV light source 4.  Preferably, the UV light source 4 is a mercury lamp having a UV-radiating surface 4a and capable of radiating UV radiation having the highest intensity at a wavelength of 253.7 nm.  Residual ozonized gas, i.e., ozonized gas not consumed in the impure water, accumulates in an upper space 8 in the water treating tank 1.  The accumulated residual ozonized gas is sent into a discharged ozone decomposer 10 by a blower 9.  The discharged ozone decomposer 10 decomposes the residual ozonized gas into harmless gases and discharges the harmless gasses into the atmosphere.  Paragraphs [0120]-[0121] teach that in the UV-assisted advanced-ozonation water treatment system, the UV transmittance is monitored.  When the measured UV transmittance drops below the reference UV transmittance, the intensity of UV radiation radiated by UV light sources 4 is increased to maintain an effective UV-irradiated range in the advanced-ozonation module 18.  When the measured UV transmittance measured by the UV transmittance measuring device 36 rises beyond the reference UV transmittance, the intensity of UV radiation radiated by the UV light sources 4 is reduced to maintain the effective UV-irradiated range in the advanced-ozonation module 18.  The rate of changing the intensity of UV radiation is determined according to a difference between a reference UV transmittance and the measured UV transmittance of the impure water such that the sum of the respective power consumptions of the UV light sources 4 and the ozonized gas generator 3 is a minimum.  Thus the optimum control of the flow rate of the ozonic water and the intensity of the UV radiation is achieved, reliable water treatment is possible, useless power consumption by the ozonized gas generator 3 and the UV light sources 4 is prevented, and energy efficiency can be improved.  
In the patent Saito teaches a method and apparatus for measuring the organic carbon content (TOC) in a test liquid by irradiating the test liquid, such as ultrapure water, with ultraviolet radiation and measuring the conductivity of the test liquid that changes due to the produced organic acids and carbon dioxide.  After the test liquid is irradiated for a fixed time interval with ultraviolet light in an oxidization process vessel, the irradiation is stopped.  Figure 6 shows and example of the device including an oxidizing process vessel 10, a UV light source 20 that irradiates the test liquid in the oxidizing process vessel 10 with UV light from within, a lighting control means 21 that extinguishes this UV light source 20 after lighting it for a fixed time interval, a photodiode 22 that serves as a photometer that measures the amount of light of the UV light source 20, a conductivity detecting electrode 30 having a built-in temperature sensor provided downstream from the exit of the oxidizing process vessel 10, and a calculating apparatus 40 that inputs the data of this conductivity detecting electrode 30 and the data of the photodiode 22.  
In the patent publication Engelhard teaches a water purification system using an ultraviolet lamp to irradiate water to be purified disposed in a container.  Paragraph [0007] teaches an ultraviolet lamp mounted within a pressurizable ultraviolet transmissive sleeve.  Air or other oxygen containing gas conveyed into the sleeve and irradiated with ultraviolet radiation will produce ozone (03).  Downstream, any ozone may be converted to oxygen to eliminate residual ozone or the residual ozone may be maintained to perform disinfecting functions in downstream equipment.  Paragraph [0028] teaches that ozone can have a corrosive/oxidative effect upon electrical connections that can be eliminated by keeping the area surrounding them ozone free.  Paragraph [0032] teaches that if the presence of ozone is not acceptable to the end user or to the end use environment, the ozone percolating upwardly through water 64 to the top of tank 28 can be withdrawn through vent device 124.  This device is conventional and may include an off-gas filter 126 and gas vent 128 which, in combination, convert the ozone into oxygen for discharge into the atmosphere through a discharge vent 130.  Paragraph [0055] teaches that other sensors and controls may be incorporated to regulate ultraviolet radiation intensity, gas flow rates, pressure, water flow rates and intermittent operation.  To ensure efficient transmission of ultraviolet radiation through the sleeve, a wiper apparatus to wipe film, contamination, etc. from the surfaces of the sleeve may be incorporated.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Huber device with such a data-processor as taught by Kodamatani if it didn’t already have one using the customized software for data acquisition and data processing and to utilize the calibration information to quantitate the substances.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the UV oxidation module of Huber in the form of a quartz microfluidic chip having therein a microfluidic channel combined with a UV light source such as taught by Winkler or Thomas because of the ability to mineralize the sample in a relatively short time as specifically taught by Thomas or the ability to perform the mineralization as taught by Winkler.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Huber device with a sensor to measure the level of UV radiation from the UV source as taught by any of Bodenstein, Zucholl, Souza, Pearcey, Kaiser, Abe, Saito or Engelhard because of the change in radiation level over time and/or the need to control the amount of radiation at a desired level to accomplish the desired oxidation as taught by Bodenstein, Zucholl, Souza, Pearcey, Kaiser, Abe, Saito or Engelhard.  It further would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Huber system with a leakage sensor as taught by Souza or Pearcey or a means to remove and decompose ozone as taught by Abe or Engelhard because water/liquid leakage in a UV oxidation system is possible and needs to be detected to stop system operation and because ozone can be corrosive and/or undesired as respectively taught by Souza or Pearcey and Abe or Engelhard.  While not specifically addressing other claimed aspects, they are obvious for similar reasons.  
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. In response to the changes, new rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been applied to certain claims.  Additionally the obviousness rejection has been modified by the addition of several references.  The arguments are moot with respect to the new issues that resulted in new rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d).  
With respect to the obviousness rejection the newly cited and applied Winkler or Thomas references show that a quartz microfluidic chip with an S-shaped microfluidic channel is an obvious modification of Huber.  Additionally the newly cited and applied Bodenstein, Zucholl, Souza, Pearcey, Kaiser, Abe, Saito or Engelhard show the obviousness of modifying the Huber device with a UV intensity sensor, a leakage sensor and a means to remove and decompose ozone.  Examiner agrees that Huber and the instantly claimed device/system are different.  For that reason, an obvious rejection has been used to reject the claims.  Examiner notes that the amount of oxidation that occurs is a function of several variables including the dimensions of the flow path past the UV light source, the wavelengths and intensities of the UV light source and the properties of the sample itself.  It is clear from the Thomas reference that dimensions in the micrometer size promote rapid and efficient oxidation.  Thus one of ordinary skill in the art would have surely used such dimensions to promote/obtain the type of oxidation taught by Thomas.  It is also clear from the applied secondary references that measuring the intensity of the UV radiation is important to maintaining the radiation at a level that also promotes that type of oxidation required.  While the removal of ozone and the detection of leakage may not have a direct effect on the ability of the UV oxidation device to oxidize the sample constituents, the applied references show that there is value in incorporating those features into a UV oxidation device/system.  
With respect to the control of the instant device, the argument is not commensurate in scope with the broad recitation of a control system in claim 1.  Moreover Huber actually teaches the use of customized software to acquire and process the data.  Thus its modification to include the UV intensity sensor, leak detection sensor and ozone removal means would have been an obvious modification of the Huber software.  With respect to the modification of Huber by Kodamatani, the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus the fact that Kodamatani is a different system does not disqualify it from showing a processor can be used to control the Huber apparatus.  
For these reasons the arguments are not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to UV oxidation reactors and contains additional teachings related to UV intensity measurements, leakage sensors and ozone decomposition/removal.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797